UNITED STATES BANKRUPTCY COURT Hearing Date and Time:
SOUTHERN DISTRICT OF NEW YORK August 5, 2020 at 10:00 am
Dept. C

x Case No. 18-23036 shl
Chapter 13
In Re: mo

 

CHARMAINE J. BROWN,
Debtor Se

x “2

 

RESPONSE AND OBJECTION TO DEBTOR’S MOTION OBJECTING TO ©
PROOF OF CLAIM NO. 5 AND REQUESTING CLAIM NO. 5TO BE
DECLARED VOID.

I, Richard Hudson Share, an attorney admitted to practice before the Southern

District of New York Bankruptcy Court on Pro Hac Vice, Doc. 53, hereby affirms and
declare under Penalty of perjury by the laws of California and U S Bankruptcy Court
that:

1. Iam the California attorney and Legal Affairs Consultant for Nancy

N. Poser Retirement Trust, (“Poser”).

2. Iam familiar with the facts set forth herein based upon information and
mentation contained in the files and records of Poser and my own personal

knowledge.

3. Debtor on April 23, 2019, filed a Motion to Avoid Lien and Disallow and
Expunge Proof of Claim No. 5 filed by Poser’s Assignor, Value-Add Mortgage,

Document No. 26.
4, The objections by Debtor were as to fees and charges requested in Claim No.
5, and that the several Allonges to the Note and several Corporate Assignments of

Mortgage were defective.

5. On July 16, 2019, Poser’s Assignor filed Document No. 28, Affirmation in

Response to Objection to the Proof of Claim (No. 5), (“Affirmation”), which directly
responds to debtor’s Motion, and establishes that it is settled law that the debtor may not
attack previous assignments of the Note where the creditor has physical possession of the
Note, by citing the case entitled Aurora Loan Services LLC v Taylor 25 NY 3d 355 at

362 (2015) (“Aurora”), and U. S. Bank v Askew, 138.A.D. 3d 402, (1st Dept 2016). The

 

Affirmation is attached hereto and incorporated herein by reference as Exhibit 1.
A true and correct copy of the Aurora case is attached as Exhibit 2, and incorporated

herein by reference as though set out here in full.

6. The Affirmation, Exhibit 1, Document 28, page 2, paragraph 4, states the

following:
“4. Furthermore, it is unquestionable that the Secured Creditor, (Value-

Add Mortgage) is in possession of the original Note. That is because our
firm currently holds the original Note, as the bailee of the Secured
Creditor, in our office safe. I have personally reviewed the original

Note...( Parenthetical words added).

7. Aurora, Exhibit 2, at page 362, quoted in Affirmation, Exhibit 1, Document
28, at page 3, paragraph 5, as follows:

“..argument that (the creditor) lacked standing because it did not possess
a valid and enforceable mortgage...is incorrect. The validity of the

assignment of the mortgage is irrelevant to (the creditor’s) standing.”

8. On June 1, 2020 Poser, who is in the business of purchasing mortgages that
are in second position on residential homes, which are in substantial default, purchased
the loan of debtor and on June 19, 2020 filed a Transfer of Claim Other than for Security,

Document No. 50, which had the legal effect of transferring Claim No. 5 to Poser.

9. At the time of purchase of debtor’s loan, and other loans, by Poser from

Value-Add Mortgage I personally, in my position as Legal Affairs Consultant to Poser,
examined each file to verify that the file contained the original of the Note, the original
of the Allonge to the Note from Value-Add Mortgage to Poser, the recorded mortgage
and the recorded Corporate Assignment of Mortgage from Value-Add Mortgage to Poser.
I verified that the file of the loan to the debtor, Charmaine Brown, contained each of the
above documents, and, in particular, the original of the Note. I know that immediately
after my verification that the files contained the original Note, including debtor’s file,
that the Notes, including the debtor’s Note was placed in the safe of Poser, and is in
Poser’s safe now. A true and correct copy of the Note is attached hereto and incorporated

herein by reference as Exhibit 3.

10. I, on behalf of Poser, read the Motion, Document 26, and the Affirmation in
Response to Objection, Document 28, and decided to amend Proof of Claim no. 5, by
deleting the claim for fees and charges, requesting only principal and accrued interest,
thereby reducing the claim from $229,447.31 to $226,823.81, (“Amended Claim”).

In addition the Amended Claim contains a copy of the original Allonge to the Promissory
Note from Value-Add Mortgage to Poser, and a copy of the recorded Corporate
Assignment of Mortgage, and proof of its recording from Value-Add Mortgage to Poser.
A true and correct copy of the original Allonge to the Note from Value-Add Mortgage to
Poser is attached hereto and incorporated herein by reference as Exhibit 4. A true and
correct copy of the recorded Corporate Assignment of Mortgage from Value-Add
Mortgage to Poser, with proof of recording, is attached hereto and incorporated herein by

reference as Exhibit 5.

11. The Clerk of the Bankruptcy Court instead of designating the Amended Proof
of Claim No. 5-2, the clerk designated the Amended Proof of Claim No. 8. A true and
correct of the first page of the Amended Proof of Claim, No. 8, is attached hereto and

incorporated herein by reference as Exhibit 6.

12. In conclusion Poser is in possession of the original Note which it received from
Plaintiff's Assignor granting it the right to enforce this loan, and standing to file, and to

enforce Amended Proof of Claim No 8.
WHEEFORE, it is respectfully requested that Debtor’s objection to the Proof of Claim

e

No 5, and apparently the Amended Proof of Claim No. 8, and motion to void the lien be

denied in all respects; and for such other and further relief as may seem just and proper.

Executed on July 16, 2020 at Pacific Palisades, California.

I, declare under penalty of perjury, under the laws of the State of California and the US
Bankruptcy Court that the foregoing is true and correct.

f Loaf ble Dit
Richard Hudson Share

Attorney for Secured Creditor

Nancy N Poser Retirement Trust

PO Box 850

Sierra Madre, CA 91025-0850

(626) 355-7100 x 105

(Annalesa, Paralegal and
Administrative Assistant)
—t

mn

TABLE OF EXHIBITS

 

Transfer Value-Add Mortgage to Nancy N Poser Retirement Trust

EXHIBIT 6
Copy of first page of Proof of Claim 8-1

. EXHIBIT 1 PAGES

Affirmation in Response to Objection to the Proof of Claim No.5 7-11
EXHIBIT 2

Copy of case Aurora Loan Services v Taylor 12-16
EXHIBIT 3

Copy of Note 17-21
EXHIBIT 4

Copy of Allonge to the Note 22-23

Transfer Value-Add Mortgage to Nancy N Poser Retirement Trust

EXHIBIT 5

Copy of Corporate Assignment of Mortgage 24-27

28-29
18-23036-shl Doc 28 Filed 07/16/19 Entered 07/16/19 15:17:54 Main Document

 

Pg 1 of 4

UNITED STATES BANKRUPTCY COURT ' Hearing Date and Time:
SOUTHERN DISTRICT OF NEW YORK July 24, 2019 at 10:00 am

x
In re: Case No. 18-23036

CHARMAINE J. BROWN Chapter 13
Debtor.
>< e

 

AFFIRMATION IN RESPONSE TO OBJECTION TO THE PROOF OF CLAIM

Kevin T. MacTiernan, an attorney admitted to practice before the Southern
District of New York Bankruptcy Court (the "Court"), hereby affirms under penalty of perjury

that:

. I, I am an associate with the firm of Cohn & Roth, LLC, the attorneys for U.S.
Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust ("Secured Creditor"). I am
familiar with the facts set forth herein based upon information and documentation supplied to me
by the Secured Creditor, our office file and my own personal knowledge. I make this affirmation
in response to the Debtor’s Objection to the Proof of Claim and motion to avoid the lien.

2. The gravamen-of Debtor’s objection to the claim is that the Secured Creditor
is allegedly not entitled to enforce the subject Note and Mortgage. The basis of Debtor’s objection
is her counsel’s conclusory allegations that the assignment and allonge are “bogus” and, therefore,
the Secured Creditor is not the holder of the Note and Mortgage. However, as will be discussed in
further detail below, despite counsel’s unsubstantiated and incendiary claims to the contrary, the

’ Secured Creditor is in fact entitled to enforce the subject Note and Mortgage as it is in possession

of the original Note that is accompanied by a firmly affixed allonge endorsed in blank.
_ 18-23036-shl Doc 28 Filed 07/16/19 Entered 07/16/19 15:17:54 Main Document
Pg 2 of 4

3. It is well settled that state law governs the determination of property rights

ina bankruptcy proceeding. See: Butner v. United States, 440 U.S. 48 (1979). Under New York law,

 

an entity has standing “where it is both the holder or assignee of the subject mortgage and the holder

wea

or assignee of the underlying note at the time the action is commenced.” Bank of New York v.
Silverberg 86 A.D.3d 274, 926 N.Y.S.2d 532 (2d Dep’t, 2011). Silverberg also affirms that a
mortgage automatically follows the transfer of the underlying note. Indeed, the Court of Appeals
has held that “it is not necessary to have possession of the mortgage at the time the action is
commenced. This conclusion follows from the fact that the note, and not the mortgage, is the
dispositive instrument that conveys standing” Aurora Loan Services, LLC v. Taylor, 25 N.Y.3d 355,
361 (2015). Moreover, a note that is endorsed in blank is deemed payable to the bearer. See: New
York UCC § 3-204. Thus, the Secured Creditor need only prove that it is in possession of the
original Note that was endorsed in blank in order to have standing to enforce this loan. Here, the
Note was transferred from the original lender, Accredited Home Lenders, Inc., by an allonge
endorsed to JPMorgan Chase Bank, N.A. that was firmly affixed to the Note so as to become part
of the Note. Thereafter, the allonge firmly affixed to the Note was endorsed in blank by JPMorgan
Chase Bank, N.A. and the original Note was delivered to the Secured Creditor. The Secured Creditor
is currently in possession of the original Note that is endorsed in blank and therefore has the standing
to enforce this loan.

4, Furthermore, it is unquestionable that the Secured Creditor is in possession
of the original Note. That is because our firm currently holds the original Note, as the bailee of the
Secured Creditor, in our office safe, I have personally reviewed the original Note. I hereby affirm

pursuant to CPLR R 2106, and under the penalties of perjury, that the original Note is identical to

the copy attached to the Proof of Claim. The original Note has “NP” stamped on the top and also has
18-23036-shl Doc 28 Filed 07/16/19 Entered 07/16/19 15:17:54 Main Document
Pg 3 of 4

the stamp that resembles a swirly pop. I further affirm that the allonge which is endorsed in blank
°

is firmly affixed to the original Note. Ido not know why foreclosure counsel attached an older copy

of the Note Certified by the original lerider to the foreclosure complaint, but I can again affirm that

the copy of the Note attached to the Proof of Claim is identical to the original Note that I have

personally reviewed. .

5. Additionally, counsel’s specious claim that the assignment is a “bogus”
document is a red herring. Assuming, arguendo, that the assignment is defective, that is irrelevant
to the standing to enforce this loan. As is discussed at length above, under New York law, it is
possession of the Note that conveys standing to enforce the debt. Indeed, as the Court of Appeals
succinctly stated, the “argument that [the creditor] lacked standing because it did not possess a valid

* and enforceable mortgage...is simply incorrect. The validity of the...assignment of the mortgage is
irrelevant to [the creditor’s] standing.” Aurora Loan Services, LLC v. Taylor, 25 N.Y.3d 355 at 362
(2015). As such, since the assignment is irrelevant as to whether or not the Secured Creditor has .
standing, there is no need to discuss counsel’s unsubstantiated and spurious claim that the
assignment is bogus. The Secured Creditor is in possession of the original Note that is endorsed in
blank and, thus, has the standing to enforce this loan.

6. Equally unavailing is counsel’s conclusory claim, which is made upon
information: and belief without any personal knowledge, that the allonge was not actually executed
by an employee of the original lender. The Appellate Divisions have repeatedly rejected such
conclusory claims that allonges are defective. Specifically, the Third Department stated that “the
speculation by defendants’ counsel that one or more of the allonges transferring the note were

executed by individuals without authority to do so did not create a material question of fact.” U.S.

Bank Trust, N.A. for Volt Asset Holdings NPL3 v. Varian 156 A.D.3d 1255 at 1257 (3d Dep't,
.

, 18-23036-shl Doc 28 Filed 07/16/19 Entered 07/16/19 15:17:54 Main Document

Pg 40f 4

2017). Moreover, the First Department held in U.S. Bank, N.A. v. Askew, 138 A.D. 3d 402 (1st
Dep’t 2016) that even though there was a question of fact as to whether the allonges were proper,
in light of the Court of Appeals decision in Aurora Loan Services, LLC v. Taylor, 25 N.Y.3d 355
(2015), despite the fact issue as to whether the allonges were proper, because Plaintiff established
that the original Note was delivered to it prior to the commencement of the action, Plaintiff had
established its standing.

7. In conclusion, Debtor’s obj ection is replete with unsubstantiated and
conclusory claims that the Secured Creditor does not have standing to enforce this loan because it
is supported by “bogus” documents. However, as is set forth in detail above, the Secured Creditor
is in fact in possession of the original Note with an allonge that is endorsed in blank firmly affixed
thereto. I have personally reviewed the original Note, which remains in our office safe, and have
affirmed that the copy attached to the Proof of Claim is identical to the original Note. Since the
Secured Creditor is in possession of the original Note, it has the standing to enforce this loan.

WHEREFORE, it is respectfully requested that Debtor’s objection to the Proof
of Claim and motion to void the lien be denied in all respects; and for such other further and
different relief as may seem just, proper and equitable.

Dated: July 16, 2019 Cohn & Roth, LLC
Mineola, New York
By:  /s/ Kevin T. MacTiernan
Kevin T. MacTiernan
Attorneys for Secured Creditor
100 E. Old Country Road

Mineola, New York 11501
(516) 747-3030
a

Aurora Loan Servs, LLC v. Taylor, 25 NY 3d 355 - NY: Court of Appeals
2015

« . "25 N.Y.3d 355 (2015)
34 N.E.3d 363
12 N.Y.S.3d 612

o

AURORA LOAN SERVICES, LLC, Respondent,
Vv.
MONIQUE TAYLOR, Also Known as MONIQUE PUJOL TAYLOR, et al.,
Appellants, et al., Defendants.

No. 83.
Court of Appeals of New York.

Argued April 30, 2015.
Decided June 11, 2015.

350356 Zinker & Herzberg, LLP, Hauppauge (Jeffrey Herzberg of counsel), for appellants.
357°357 Ballard Spahr LLP (Martin C. Bryce, Jr., of the Pennsylvania bar, admitted pro hac vice, of
counsel), and Knuckles, Komosinski & Elliott, LLP, Elmsford (Michael Lee of counsel), for

respondent.

Hiscock & Bar clay, LLP, Buffalo (Charles C. Mar torana and Kimberly A. Colaiacovo of counsel),
for MERSCORP Holdings, Inc. and another, amici cutiae.

3637363 Judges READ, PIGOTT, RIVERA, ABDUS-SALAAM, STEIN and FAHEY concur.

‘:sxe35x OPINION OF THE COURT

Chief Judge LIPPMAN.

The issue presented by this appeal is whether plaintiff Aurora Loan Services, LLC had standing to
commence this mortgage foreclosure action. We now affirm that part of the Appellate Division order
(114 AD3d 627 [2d Dept 2014]) upholding Supreme Court's grant of summary judgment in favor of
plaintiff, and hold that Aurora did have standing.

Defendant Monique Taylor executed and delivered an adjustable rate note dated July 5, 2006 to First
National Bank of Arizona, wherein she agreed to repay the bank $600,000, with interest. To secure
the payment, Monique and Leonard Taylor 359*359 (the Taylors) executed a mortgage with the bank,
granting Mortgage Electronic Registration Systems, Inc. (MERS), as nominee, a mortgage lien on the
property located in Fleetwood, New York. The note, however, was not transferred to MERS with the
mortgage.

Subsequent to the note's execution, pursuant to a March 2006 pooling and servicing agreement
(PSA), the loan was made part of a residential mortgage-backed securitization trust. Deutsche Bank
Trust Company Americas, as trustee, became the owner of the note through an allonge indorsing the
note to Deutsche, as required under the PSA. The allonge shows the chain of ownership of the note
through indorsements from First National Bank of Arizona, to First National Bank of Nevada, to
Residential Funding Company, LLC, to Deutsche. - .
On April 1, 2008, Aurora assumed servicer obligations under the PSA pursuant to a March 10, 2008
master servicing assignment and assumption agreement (MSAAA). The mortgage was subsequently

assigned by MERS to Aurora on August 13, 2009, and recorded with the County Clerk on October
29, 2009.

Thereafter, the Taylors defaulted under the note and mortgage by failing to make the payment due on
January 1, 2010, and each month thereafter. The Taylors have never disputed their obligation to
make the payments or their default. Multiple notices of default were mailed to the Taylors through
May of 2010.

On May 14, 2010, Deutsche, by limited power of attorney, granted Aurora the right to perform
cértain acts in the trustee's name, including the execution of documents related to loan modification
and foreclosure. Aurora, through its agents, asserts it took physical custody of the original note on
May 20, 2010. Aurora commenced this foreclosure action by filing a summons and complaint with
the Westchester County Clerk on May 24, 2010. These were personally served upon the Taylors on
May 29, 2010. The Taylors filed an answer on June 29, 2010,

The Taylors filed a motion for summary judgment, asserting that Aurora did not have standing to
bring this foreclosure action, Aurora cross-moved for summary judgment. In support of its cross
motion, Aurora submitted the affidavit of Sara Holland (Holland affidavit), Aurora's legal liaison,
who stated that based on her "personal knowledge" of the facts as well as her "review of the note,
mortgage and other loan documents” and-"related business records . . . kept in the ordinary course of
360*340 the regularly conducted business activity," the “original Note has been in the custody of
Plaintiff Aurora Loan Services, LLC and in its present condition since May 20, 2010." Holland also
stated that, "prior to the commencement of the action, Aurora Loan Services, LLC, has been in
exclusive possession of the original note and allonge affixed thereto, indorsed to Deutsche Bank
Trust Company Americas as Trustee, and has not transferred same to any other person or entity." A
copy of the note and allonge were attached to the affidavit.

Supreme Court denied the Taylors' motion for summary judgment, granted Aurora's cross motion for
summary judgment, and appointed a referee to determine the amount due under the note. Aurora then
. filed a motion for summary judgment of foreclosure and sale, which the Taylors opposed. The court
granted that motion on April 29, 2013, adopting the referee's recommendation without a hearing. The
Taylors appealed both orders. |

/ won. . . .
The Appellate Division affirmed the first order, concluding that Aurora had proven its standing as a
matter of law. The Court concluded that, under New York law, the Holland affidavit demonstrated
that Aurora had obtained physical possession of the original note prior to commencement of this
foreclosure action, and that such was legally sufficient to establish standing. The Court specifically
noted tlfat the Taylors "offered no evidence to contradict those factual averments and, therefore,
failed to raise a triable issue of fact with respect to [Aurora's] standing" (114 AD3d at 629).
However, the Court reversed the judgment of foreclosure and sale and remitted the matter to
Supreme Court for further proceedings, concluding that Supreme Court erred in confirming the
referee's report because the referee had computed the amount due to Aurora without holding a
hearing on notice to the Taylors (see id. at 629-630). One Justice dissented, arguing that the Holland
affidavit was insufficient to confer standing on Aurora because it did not give sufficient "factual
details" regarding the physical delivery of the note to Aurora (id. at 631, citing HSBC Bank USA v
Hernandez, 92 AD3d 843, 844 [2d Dept 2012]). Thereafter, the Appellate Division granted the
Taylors' motion for leave to appeal, certifying the following question: Was the decision and order of
this Court. . . properly made?" (2014 NY Slip Op 70548[U] [2d Dept 2014].)

The critical issue we must resolve is whether the record demonstrates a basis for finding that Aurora
had standing to 361*36! commence this mortgage foreclosure action. The physical delivery of the
note to the plaintiff from its owner prior to commencement of a foreclosure action may, in certain
circumstances, be sufficient to transfer the mortgage obligation and create standing to foreclose (see
e.g. Bank of N.Y. Mellon Trust Co. NA v Sachar, 95 AD3d 695 [1st Dept 2012]; Deutsche Bank Natt.
Trust Co. v Pietranico, 33 Misc 3d 528, 535 [Sup Ct, Suffolk County 2011]; Jn re Escobar, 457 BR
229, 240 [ED NY 2011]).

 

 

Applying these principles of New York law, Aurora was vested with standing to foreclose. The
evidence established that, as of 2006, Deutsche, as trustee under the PSA, became the lawful owner
of the note. The Holland affidavit establishes that Aurora came into possession of the note on May
20, 2010, prior to the May 24, 2010 commencement of the foreclosure action. From these specific
statements, together with proof of Aurora's authority pursuant to the MSAAA and the limited power
of attorney, the Appellate Division held, "[iJt can reasonably be inferred . . . that physical delivery of
the note was made to the plaintiff before the action was commenced (114 AD3d at 629).

Contrary to the Taylors! assertions, to have standing, it is not necessary to have possession of the
mortgage at the time the action is commenced. This conclusion follows from the fact that the note,
and not the mortgage, is the dispositive instrument that conveys standing to foreclose under New
York law. In the current case, the note was transferred to Aurora before the commencement of the
foreclosure action—that is what matters.

A transfer in full of the obligation automatically transfers the mortgage as well unless the parties
agree that the transferor is to retain the mortgage (Restatement [Third] of Property [Mortgages] § 5.4,
Reporter's Note, Comment 5). The Taylors misconstrue the legal principle that "an entity with a
mortgage but no note lack[s] standing to foreclose" (Knox v Countrywide Bank, 4 F Supp 3d 499,
508 [ED NY 2014]) to also mean the opposite—that an entity with a note but no mortgage lacks
standing. Once a note is transferred, however, "the mortgage passes as an incident to the note" (Bank
. of N.Y. v Silverberg, 86 AD3d 274, 280 [2d Dept 2011]).

"[A]ny disparity between the holder of the note and the mortgagee of record does not stand as a bar
to 362*363 a foreclosure actiori because the mortgage is not the dispositive document of title as to the
mortgage loan; the holder of the note is deemed the owner of the underlying mortgage loan with
standing to foreclose" (14A Carmody-Wait 2d § 92:79 [2012] [citation omitted]).
Accordingly, the Taylors' argument that Aurora lacked standing because it did not possess a valid
and enforceable mortgage as of the commencement of this action is simply incorrect. The validity of
the August 2009 assignment of the mortgage is irrelevant to Aurora's standing.

The question that follows this analysis is whether Aurora adequately proved that it did, indeed, have
possession of the note prior to commencement of this action. The Taylors argue that to demonstrate
possessien of the note Aurora had to produce the original mortgage note for examination, and that the
Holland affidavit does not suffice. Additionally, the dissent at the Appellate Division concluded that
the affidavit was lacking details regarding Aurora's possession of the note.

As to production of the original note, there is no indication in the record that the Taylors ever
requested such production in discovery or moved Supreme Court to compel such production.
Although the Taylors assert that the best evidence rule should require production of the original, they
fail to cite any authority holding that such is required in this context. Second, Ms. Holland asserts in
her affidavit that she examined the original note herself, and the adjustable rate note attachments
submitted with the moving papers clearly show the note's chain of ownership through Deutsche.

Although the better practice would have been for Aurora to state how it came into possession of the
note in its affidavit in order to clarify the situation completely, we conclude that, under the
circumstances of this case, the court did not err in granting summary judgment to Aurora.

Insofar as Aurora argues that the Appellate Division erred in reversing the judgment of foreclosure,
the issue is not properly before us because Aurora never obtained permission from the Appellate
Division to appeal to this Court from the Appellate Division order (see 5// W_232nd Owners Corp.
v Jennifer Realty Co., 98 NY2d 144, 151 n 3 [2002]).

Accordingly, the order of the Appellate Division, insofar as appealed from, should be affirmed, with
costs, and the certified question answered in the affirmative.

Order, insofar as appealed from, affirmed, with costs, and! certified question answered in the
affirmative.

~
 

6 @

NEW YORK BALLOON NOTE

a (Fixed Rate)

  

THIS) LOAN IS PAYABLE IN FULL AT MATURITY. YOU MUST REPAY THE ENTIRE
PRINCIPAL BALANCE OF THE LOAN AND UNPAID INTEREST THEN DUE, LENDER IS

. UNDER NO OBLIGATION TO REFINANCE THE LOAN AT THAT TIME, YOU WILL,
THEREFORE, BE REQUIRED TO MAKE PAYMENT OUT OF OTHER ASSETS THAT YOU
MAY OWN, OR YOU WILL HAVE TO FIND A LENDER, WHICH MAY BE THE LENDER YOU
HAVE THIS LOAN WITH, WILLING TO LEND YOU THE MONEY, IF YOU REFINANCE THIS
LOAN AT MATURITY, YOU MAY HAVE TO PAY SOME OR, ALL OF THE CLOSING COSTS
NORMALLY ASSOCIATED WITH A NEW LOAN EVEN IF YOU OBTAIN REFINANCING FROM
THE SAME LENDER,

September 16, 2005 YONKERS NY
[Date] [City] ; (State]
137 1/2 MORNINGSIDE AVENUE
YONKERS, NY 10703
(Property Address]

1, BORROWER'S PROMISE TO PAY

In return for a loan that I have received, I promise to pay U.S. $110, 000,00 (this amount is called
"Principal"), plus interest, to the order of Lender, Lender isAccredited Home Lenders, Inc.

A California Corporation

I will make all payments under this Note in the form of cash, check or money order.

J understand that Lender may transfer this Note. Lender or artyone who takes this Note by transfer and who is entitled
to receive payments under this Note is called the "Note Holder."
2, INTEREST

Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest at a
yearly rate of 8.990 %,

The interest rate required by this Section 2 is the rate I will pay both before and after any default described in Section
6(B) of this Note,
3, PAYMENTS

(A) Time and Place of Payments

I will pay principal and interest by making a payment every month,

1 will make my monthly payments on the 1st day of each month beginning onNovember 1, 2005
I will make these payments every month until’I have paid all of the principal and interest and any other charges described
below that I may owe under this Note. Each monthly payment will be applied as of its scheduled due date and will be
applied to interest before Principal. If, on October 1, 2020 , I still owe amounts under this
Note, I will pay those amounts in full on that date, which is called the "Maturity Date."

I will make my monthly payments at P,0. Box 502480 San Diego, CA 92150-2480

or at a different place if required by the Note Holder.
(B) Amount of Monthly Payments
My monthly payment will be in the amount of U.S. $884, 30

CRD 8628
NEW YORK BAL|OON FIXED RATE NOTE - Single Family - FANNIE MAE UNIFORM INSTRUMENT Form 3260.33 1/01
Page 1 of 3

: GD -B70NINY) 0009) VMP MORTGAGE FORMS -'1000)521-7291 Initials: C S
  

    

 

 

4, BORROWER'S RIGHT TO PREPAY ~ See Prepayment Charge Rider attached hereto.

1 have the right to make payments of Principal at any time before they are due. A. payment of Principal only is known
as a "Prepayment," When I make a Prepayment, I will tell the Note Holder in writing that I am doing so. I may not
designate a payment as a Prepayment if I have not made all the monthly payrnents due under this Note.

I may make a full Prepayment or partial Prepayments without paying any Prepayment charge. The Note Holder wil!
use my Prepayments to reduce the amount of Principal that I owe under this Note. However, the Note Holder may apply my
Prepayment to the accrued and unpaid interest on the Prepayment amount before applying my Prepayment to reduce the
Principal amount of this Note, If I make a partial Prepayment, there will be no changes in the due date or in the amount of
my monthly payment unless the Note Holder agrees in writing to those changes,

5. LOAN CHARGES

If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or
other loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (a) any such
loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already
collected from me that exceeded permitted limits will be refunded to me. The Note Holder may choose to make this refund
by reducing the Principal I owe under this Note or by making a direct payment to me, If a refund reduces Principal, the
reduction will be treated as a partial Prepayment.

6, BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charges for Overdue Payments

If the Note Holder has not received the full amount of any monthly payment by the end of 15 calendar days
after the date it is due, I will pay a late charge to the Note Holder, The amount of the charge will be

2,000 % of my overdue payment of principal and interest. 1 will pay this late charge promptly but only
once on each late payment,

(B) Default

If 1 do not pay the full amount of each monthly payment on the date it is due, I will be in default,

(C) Notice of Default

If 1am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by
a certain date, the Note Holder may require me to pay immediately the full amount of Principal which has not been paid and
all the interest that I owe on that amount. That date must be at least 30 days after the date on which the notice is mailed to
me or delivered by other means,

(D) No Waiver By Note Holder

Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as described
above, the Note Holder will still have the right to do so if I am in default at a later time,

(EZ) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right
to be paid back by me for all of its costs and expenses in enforcing this Note, whether or not a lawsuit is brought, to the
extent not prohibited by applicable law. Those expenses include, for example: reasonable attorneys' fees,

7. GIVING OF NOTICES .

Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if ] give the
Note Holder a notice of my different address,

Any notice that must be given to the Note Holder under this Note will be given by mailing it by first class mail to the
Note Holder a: the address stated in Section 3(A) above or at a different address if I am given a notice of that different
address, :

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made
in this Note, iricluding the promise to pay the full amount owed, Any persoa who is a guarantor, surety or endorser of this
Note is also obligated to do these things, Any person who takes over these obligations, including the obligations of a
guarantor, surety or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder
may enforce its rights under this Note against each person individually or against all of us together, This means that any one
of us may be required to pay all of the amounts owed under this Note.

-9, WAIVERS 8

I and any other person who has obligations under this Note waive the tights of Presentment and Notice of Dishoner,
“Presentment” means the right to require the Note Holder to demand payment of amounts due, "Notice of Dishonor" means
the right to-require the Note Holder to give notice to other persons that amounts due have not been paid,
10, UNIFORM SECURED NOTE

This Note is @ uniform instrument with limited variations in some jurisdictions. In addition to the protections given to
the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the "Security Instrument"), dated the same
date as this Note, protects the Note Holder from possible losses that might result if I do not keep the promises that I make in
this Note. That Security Instrument describes how and under what conditions I may be required to make immediate payment
in full of all amounts I owe under this Note. Some of those conditions read as follows: a

8628
Form 3260,.33.1/01

Initials:

EBD -870N(NY) sooo) Page 2 of 3
© ©

  
  

States this requirement, The notice will give me at least 30 days to make the re
will begin on the date the notice is given in accordance with Section 15."If I do

during that period, Lender may act to enforce its rights under this Security Inst
further notice or demand for payment,

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED,

 

 

 

 

AGREEMENTS ABOUT LENDER'S RIGHTS IF THE PROPERTY IS SOLD OR TRANSFERRED

“Lender may require Immediate Payment in Full of all Sums Secured by this Security Instrument if all or any

If Lender requires Immediate Payment in Full under this Paragraph 18, Lender will give me a notice Which
quired payment.

The 30-day period

not make the required payment
rument without giving me any

 

 

 

 

 

 

 

 

Khaumnesine Sroun> (Seal). _ (Seal)
CHARMAINE BROWN -Borrower -Borrower
‘

‘ a (Seal) “ (Seal)
-Borrower -Borrower

ee (Seal) icra (Seal)

-Borrower -Borrower
ee (Seal)

Borrower -Borrower

YOU SHOULD CHECK wiry YOUR LEGAL ADVISOR
TO WHETHER ANY PRIOR LIENS
E,

CONTAIN ACCELERATION CLAUSES WHICH wouLD
BY A JUNIOR ENCUMBRANC

GD>-270nIny) 10009) Pega 3ot3

AND WITH OTHER MORTGAGE LIK

{Sign Original Only]

N HOLDERS as
BE ACTIVATED

QNND 5625

Form 3260.33 1/01
 

 

 

PREPAYMENT CHARGE RIDIER TO NOTE

THIS PREPAYMENT CHARGE-RIDER TO NOTE is made this 16th day of September, 2005,
and is:incorporated into and shall be deemed to amend and supplement the Note or Adjustable
Rate Note, as applicable (the "Note"), of the same date given by the undersigned Borrower(s) to
Accredited Home Lenders, Inc., A California Corporation,

&

NOTICE TO THE BORROWER

DO NOT SIGN THIS PREPAYMENT CHARGE RIDE)R TO NOTE BEFORE YOU
READ IT. THIS PREPAYMENT CHARGE RIDER TO NOTE PROVIDES FOR THE
PAYMENT OF A’ PENALTY IF YOU WISH TO REPAY THE NOTE PRIOR TO THE
DATE PROVIDED FOR REPAYMENT IN THE NOTE,

The provisions of this Prepayment Charge Rider to Note are authorized by applicable
state law or the federal Alternative Mortgage Jeagsuon Parity Act of 1982, 12 U.S.C,
§§ 3801 et seq,

Ener ey CHARGE

ive may make a full prepayment or partial prepayments. However, if the aggregate amount of the
prepayment(s) made during any twelve (12) month period within | ‘Twelve(12)) months of the date of the
Note exceeds ten percent (10%) of the original principal amount of the Note, then as consideration for
the aprepenee of such prepayment(s), I/we agree to pay the holder of the Note a sum equal to five
percent (5%) of the entire amount so prepaid, Any prepayments made after said initial
(Twelve(12))month period shall not be subject to any prepayment charge.

Lharrrgcne Bem Vbos

Borrower ~ Date Borrower Date
CHARMAINE BROWN 3

 

 

 

 

 

 

Borrower Date Borrower Date
Borrower Date Borrower Date
~ Borrower - Date Borrower Date
/ }
5% - 5 yrs
MIN # 100176105061586288 BROWN Loan # CeRD<28

AHL PPR-5,UFF ‘ Page 1 of L
 

ALLONGE TO THE NOTE

AEN

loan Number: Bias
Documant Reference #: 0005 100000001934

Borrower: CHARMAINE BROWN

Date of Nole: 9/16/2005

loan Amount: $110,000.00

Property Address: 437 1/2 MORNINGSIDE AVENUE, YONKERS, NY, 10703

For Value received, | hereby transfer, endorse and assign the within Note.
Pay to the order of:
NANCY N, POSER RETIREMENT TRUST, Without recourse

VALUE-ADD MORTGAGE FUND, LLC

 

By: : o - oe
Name. KARISBA JONES
Title: MANAGING MEMBER

—
 

Hice of the Westchester Guunly Clerk: This page Is part of the Instrument; the County Clark will
on the Information provided nn this page for purposes of Indexing this Instrument. To the hest of

bmittar's Knowledga, the Infomation contalned on this Recording and Endorsament Cover Page Is
consistent wilh the information cuntalned in ihe allached document.
oe

 

 

NNN

 

Westchester County Recording & Enclorsement Page

 

 

SubmitterInformation

Tn

Name: Poser Investmenis, Inc.

Phone:
Address 1: 56 W. ‘Sierra Madre Blyd., #202 Fax:
Address 2: Emall:
City/State/Zip: — Sierra Madre CA 91024

” Referencis for Submitter:

(626) 355-7100

(555) 555-555)
annalesad@paserinvestments.com
6129832-Poser Investments, Inc.

 

Document Details

 

 

 

Control Number: 601508550 Document Type: Assigninent (ASS!)
Package ID: 2029052902334001000 Document Page Count: 2 Total Page Count: 3
Parties L] Additional Partles on Continuation page
ist PARTY ond PARTY
1: VALUE-ADD MORTGAGE FUND LLO + Other 1: NANGY N POSER RETIREMENT TRUST » Other
a] at
Property L] Additional Properties on Continuation page
Street Address; 137 1/2 MORNING AVE, Tax Designation: 2-2440-54
City/Town: YONKERS Village:
Crosis- Refererices im Additlonal Crous-Refs on Continuation page
“ , '
4: 489190189" 2 3: 4:

 

Supporting Documents

 

Recording Fees

 

Statutory Recording Fee: $40.00 Document Dare:

Page Fee: $15.00 Mortgage Amount:

Cross-Reference Fee: $0.50

Mortgage Affidavit Filing Fee: $0.00 Basle: ., $0.00

RP-5217 Filing Fee: $0.00 Westchester: $0.00

TP-584 Filing Fee: $0.00 . Additional: $0.00

RPL 291 Notice Fee: $0.00 MTA: $0,00

Total Recording Fees Paid: $55.50 Special: $0.00
. : Transfer Taxes Yonkers: $0.00

Consideration $0.00 Total Mortgacie Tax: $0.00

Transfer Tax: $0.00

Mansion Tax: $0.00 Dwelling Type: Exempt: []

Transfer Tax Number: Serial #:

Mortgage Taxes

 

RECORDED IN THE OFFICE OF THE WESTCHESTER COUNTY CLERK
Recorded: 06/01/2020 at 09:24 AM

Control Number: 601508550 --

Witness my hand and official seal

Caan:

Tinothy C.ldeni
Wasichester County Clerk

 

Nancy N, Poser
P,Q. Box 850

Sjerra Madre, C

 

[]iPick-up at County Clerk's office

Record and Return To

Retirement Trust |

A91026

 

 
 

 

Reggrding Requested By:
NANCY N, POSER RETIREMENT TRUST

When Flecorded Mail To: .
NANCY N, POSER RETIREMENT TRUST 90
poperase SS w: Sierra Macire Bid, Suite Z02
SIERRAMADRE-CA-SIE2E- Sierne-Madee, CA 91094

Loan 4:75 15
TS Ref i#: 0005100000001932

cc

CORP SSIGNMENT OF MO
NYMWESITCHESTER

Assignment Prepared on: April 07, 2020

ASSIGNOR:; VALUE-ADD MORTGAGE FUND, LLC, at 9700 FAIR OAKS BLVD, SUITE C, FAIR OAKS, CA.
95628 ‘

ASSIGNEE: NANCY N, POSER Ree TRUST, at PO-BOXH ESS SHERRANIABRE-CA-O1825-

Sierra Madre Bivd,Suikt 202, Sierra Madre, CA T02Y
For value received, the Assignor does ai grant, sell, assign, transfer and convey, unto the above-named
Assignee all interest under that cartaln Mortgage Dated 9/16/2005, In the arrount of $110,000.00, executed by
CHARMAINE BROWN to MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC, AS NOMINEE FOR
ACCREDITED HOME LENDERS, INC, A CALIFORNIA CORPORATION, [TS SUCGESISORS AND ASSIGNS and
Recorded: 12/2/2005, Control #: 453180159 in WESTCHESTER County, State of New York.

Property Address: 137 1/2 MORNINGSIDE AVENUE, YONKERS, NY, 10703
Section: 2 / Block: 2440 / Lot: 54

Document References:

- Assigninent Dated: 6/8/2016 from MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC,, ITS
SUCCESSORS AND ASSIGNS to CLEARSPRING LOAN SERVICES, ING. F/K/A SRG, INC. AVK/A STRATEGIC
RECOVERY GROUP, INC. Recorded: 7/25/2016, Control #: 62073185

- Assignment Dated: 7/8/2016 from CLEARSPRING LOAN SERVICES, ING. FIKJA SRG, INC, A/K/A STRATEGIC
RECOVERY GROUP,.JNC, to Trinity Financial Services, LLC Recorded: 7/26/2016, Coritrol #: 562073186

- Assignment Datad: 7/18/2016 from Trinity Financlal Services, LUC to VALUE-ADO MORTGAGE FUND, LLC
Recorded: 7/25/2016, Control #: 562073187

This Assignment is not subject to the requirements of Sectiqn 275 of the Real Property |-aw because It is an
assignirent within the secondary mortgage market.

TO HAVE AND TO HOLD, the same unto Assignee, its successors and assigns, forever, subject only to the terms
and conditions of the above-described Morigage,

\y

 
 

Page: 2 of 2/TS Ref #: 00051 00000001932
VALUE-ADD MORTGAGE FUND, LLC

    

 

On: 47-2020 _
Name: KARISSA JONES
Title: MANAGING MEMBER

 

A Notary public or other officer completing this
cerlficate verifies onty the Identity of the

certificate is attached, and not the truthfulness,
Sceurscy, oF validity of that document,

 

Individual who signed the document to which this

 

 

State of CALIFORNIA

County of SACRAMENTO

On 4 “)2aza -
JONES, MANAGING MEMBER, VALUE-AD

his/her/thelr signature(s)
executed the instrument,

| certify under PENALTY OF PERJURY under
and correct.

WITNEISS my hand and official seal

aan

NANOY M. KING. =
Notary Expires: 3/14/2021 183 peor

NN .

een, —_—"

NY/WESTCHESTER

, before me,

D MORTGAGEFUND, LLC, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s)

acknowledged to me that he/she/they executed the same In his/her/thelr authorized
on the instrument the person(s), or the entity upor:

NANCY iM. KING, Notary.Public, personally appeared KARISSA

is/are subscribed to the within instrument and
capacity{les), and that py
behalf of which the person(s) acted,

the laws of the State of Califomla that the foregoing paragraph is true

hee
NANGY 4, KING t
Nolary Public — California !
Z

Sacemento County
Commission # 2te8g74 gt

~.,yY Conn. :
Corie ee  e H M a

 

 
a

; 18-23036-shl Claim 8-1 Filed 06/22/20 Pg1of51

"allie

debtor 1 Charmaine Brown

Debtor 2 _
(Spouse, if filing}

 

 

United Stales Bankruptcy Court for the: Southern District of New York

GLie
apa st

 

Case number 18-230036-shl oe ce Zz
— LS Fe Ey
7 i oo
a -} D0 26 1 Be
Official Form 410 \3 OD sony
Proof of Claim “os 04/19

 

 

wd ;
Read the instructions before filling out this form, This form Is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense, Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entilled to privacy on this form or on any attached documents. Allach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accaunts, contracts, judgments,

morlgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are nol available.
explain in an attachment,

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to § years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fillin all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received

   

Identify the Claim

Who is the current .
eratiters Nancy N Poser Retirement Trust

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

Has this claim been
acquired from U1 No

someone else? @ Yes. From whom? Value-Add Mortgage F und, LLC

Where should notices

Where should payments to the creditor be sent? (if
and payments to the

 

different)
creditor be sent? 3
Nancy N Poser Retirement Trust - —_
Federal Rule of Name = oe - : Name
Bankruptcy Procedure
(FRBP) 2002(q) PO Box 850 | a si
Number Strest . Number Street
Sierra Madre, CA oe ee ee
ci State. ZIP Gode City a State ZIP Cade

Gortacs stine (626) 355-7100 x 101 (E. Haug)

Contac! phone

Contact emai @lizabethh@poserinvestments.com Contact email

Uniform claim idantifier for electronic payments in chapter 13 (if you use one):

Does this claim amend ©) No
one already filed? a Yes. Claim number on court claims registry (if known) S-1 Filed on 09/4 9/2018

MM oF DD LYYYY

Do youknow ifanyone © wo
else has filed a proof Q) Yes, Who made the earlier filing?
of claim for this claim?

Official Form 410 Proof of Claim page |
10
11
12
13
14
ES
L6é
Li
18
AS
20
ZL
22
23
24
25
26
2

28

 

 

PROOF OF SERVICE

I, the undersigned, declare and certify as follows:

Iam over the age of 18 years and employed in the County of Los Angeles, State of
California. I am admitted to practice in the US Bankruptcy Court, Southern District, White Plains
Courthouse.. My business address is 55 W Sierra Madre Blvd., Suite 202, Sierra Madre, CA
91024

On July 17, 2020, I served a true copy of the original of the RESPONSE AND OBJECTION
TO DEBTOR’S MOTION OBJECTING TO PROOF OF CLAIM NO. 5 AND REQUESTING
CLAIM NO. 5 TO BE DECLARED VOID, copy of which is affixed hereto, to those on the attached
mailing list by depositing the same for collection and mailing at Pacific Palisades, California, on the
date herein above set forth in this Certificate, in sealed envelopes with the postage thereon fully
prepaid, addressed as follows:

SEE MAILING LIST ATTACHED

Executed on July 17, 2020, at Pacific Palisades, California
I certify under penalty of perjury under the laws of the State of California and the United

States of America that the foregoing is true and correct..

 

R A D od og a
ICHARD HUDSON SHARE BAwt / Ml Shor
Print Name of Signator Signature

LA1.HANYSPD2.POS

Document Prepared on Recycled Paper

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

FRANDZEt SHARE ROBINS

& BLOOM, L.C.
6500 Wilshire Bivd.
Los Angeles, CA 20048
(323) 852-1000

 

MAILING LIST

1. David J. Babel, Esq
2525 Eastchester Road
Bronx, NY 10469

2. Jeannine Padula Goche
2525 Eastchester Road
Bronx, NY 10469

3. Linda M Tirellli, Esq
Tirelli & ‘walsheirn
50 Main Street, Suite 405
White Plains, NY 10606

4, Krista M Preuss
Chapter 13 Standing Trustee
399 Knollwood Road
White Plains, NY 10603

5. United States Trustee
Office of the United States Trustee
US Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014

6. Charmaine Brown
137 % Morningside Place
Yonkers, NY 10703

7. Clerk’s Office
US Bankruptcy Court
Southern District of New York
300 Quarropas Street, Room 248
White Plains, NY 10601

8. Kevin T MacTiernan, Esq
Cohn &Roth, LLC
100 E Old Country Road
Mineola, NY 11501

LA1.HANYSPD2. POS

 
LAW OFFICE OF RICHARD HUDSON SHARE

Mailing Address:

PO Box 850

Sierra Madre, CA 91025-0850

Telephone: (626) 355-7100 x 105 (Annalesa, Paralegal)

Fax: (626) 355-7133 o

July 15, 2020 co

Clerk of Court

US Bankruptcy Court

Southern District of New York
300 Quarropas Street, Room 248
White Plaines, NY 10601

Telephone: 1-914-467-7250

Re: Charmaine Brown, Chapter 13, 18-23036-shl

Subject: Filing Response and Objection to Debtor’s Motion Objecting to Proof of
Claim No 5, etc., and request to deliver the other original Response to
Chambers of Judge Lane

Client: Nancy N Poser Retirement Trust

Dear Clerk:
Please find enclosed two original Response and Objections. One is to be filed and the
other to be a courtesy copy to be delivered to Judge Sean H Lane.

Please notify Liza Ebanks, Administrative Assistant to Judge Sean H Lane, that you are
in receipt of the Response and objection to Debtor’s Motion filed by secured creditor,
Nancy N Poser Retirement Trust, set for August 5 at 10:00 am, telephone 1-(212) 668-
5637.

Please notify my office that the Response and Objection has been filed by mailing me a
copy of the first page, with the filing information. A copy of the first page and self
addressed stamped envelope is attached.

Please telephone my paralegal, Annalesa at (626) 355-7100 x 105, if you have any
questions or need anything further.

Thank you
LAW OFFICE OF RICHARD HUDSON SHARE
| Sine
By: Richard Hudson Share
Attorney for Nancy N Poser Retirement Trust
